          Case 2:21-bk-10361-NB      Doc 36 Filed 02/26/21 Entered 02/26/21 17:10:03      Desc
                                      Main Document Page 1 of 1
 KATHY A. DOCKERY
 CHAPTER 13 TRUSTEE
 801 S. FIGUEROA ST., SUITE 1850
 LOS ANGELES, CA 90017
 PHONE: (213) 996-4400
 FAX: (213) 996-4426
                                    UNITED STATES BANKRUPTCY COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
                                          LOS ANGELES DIVISION


                          NOTICE OF RESCHEDULED HEARING
 IN RE:                                         CHAPTER 13

    DOUGLAS E. WALLACE, JR                      CASE NO.: LA21-10361-NB


                                                NOTICE OF RESCHEDULED TIME FOR CONFIRMATION
                                                HEARING

                                                DATE:       April 22, 2021
                              DEBTOR(S)         TIME         9:30 am
                                                PLACE:      Roybal Building
                                                            Courtroom 1545 15th Floor
                                                            255 East Temple Street
                                                            Los Angeles, CA 90012


PLEASE TAKE NOTICE THAT the previously scheduled CONFIRMATION HEARING will now

occur at the time and place listed above.

Dated: 2/26/21




                                            ____________________________

                                            Kathy A. Dockery
                                            Chapter 13 Trustee
